Citation Nr: 0636874	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  98-14 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as secondary to Agent Orange exposure.

2.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder.

3.  Entitlement of the veteran's spouse to an apportionment 
of his compensation benefits.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs






ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

In a July 1999 rating decision, the RO, in part, denied 
service connection for prostate cancer and denied entitlement 
to an increased rating for post-traumatic stress disorder 
(PTSD).  The veteran perfected an appeal of those 
determinations.  

In September 1999, the RO denied the request of the veteran's 
spouse for an apportionment of his compensation benefits.  In 
December 1999, the appellant filed a notice of disagreement 
with that decision.

In October 2004, the Board remanded the issues listed on the 
cover page for further action.

On another matter, in the above remand, the Board noted that 
the issue of entitlement to service connection for a foot 
disorder had not been adjudicated and referred the issue to 
the RO.  The Board observes that the issue still remains 
unadjudicated.  The issue is again referred to the RO.

The issue of entitlement of the veteran's spouse to an 
apportionment of his compensation benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The preponderance of the evidence is against a finding 
that the veteran has been diagnosed with prostate cancer.

3.  The veteran's PTSD is not currently manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 
9411 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision -on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in May 2001 and December 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims for service 
connection and an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claims.  Additionally, in a 
February 2004 letter, the RO specifically asked the veteran 
to submit any other evidence he may have to substantiate his 
claims.  Further, in June 2006, the RO provided notice of the 
information and evidence needed to establish a disability 
rating and effective date for the disabilities on appeal.  
The claims were last readjudicated in June 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, records from the Social 
Security Administration (SSA), and post service medical 
records and examination reports.  Moreover, in a May 2006 
correspondence, the veteran indicated that he had no other 
information or evidence to submit.  Thus, the Board observes 
that there are no outstanding records pertinent to this 
appeal.

In a November 2005 letter, sent to the veteran's latest 
address of record, the RO informed the veteran of the 
consequences of failing to report for a scheduled VA 
examination, i.e., that his appeal shall be rated based on 
the evidence of record and may be denied.  This letter was 
not returned as undeliverable.  See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (holding "that the law requires only 
that VA mail notice and then presume the regularity of the 
administrative process 'in the absence of clear evidence to 
the contrary'").  Thus, the Board observes that the veteran 
has been notified of the consequences of failing to report 
for a scheduled VA examination.

In January 2006, the East Orange VA Medical Center (VAMC) 
sent a letter to the veteran at his latest address notifying 
him of two scheduled VA examinations.  The record shows that 
he did not report to either examination.  Furthermore, the 
record does not show that he contacted the VAMC to 
reschedule.  In this regard, the Board observes that VA's 
duty to assist is not a one-way street; the veteran also has 
an obligation to assist in the adjudication of his claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Moreover, the record reflects that these examinations were 
scheduled because the veteran failed to report for earlier 
examinations.  Thus, the Board observes that VA has made 
reasonable efforts to afford the veteran VA examinations in 
conjunction with this appeal.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection and an increased rating, any question as to an 
appropriate effective date or disability rating to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, SSA records, private medical 
records, VA medical records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cancer becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during that service.  
When such a veteran develops prostate cancer to a degree of 
10 percent or more, the disorder shall be presumed to have 
been incurred during service.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  

In the instant case, the veteran contends, in essence, that 
he has prostate cancer due to Agent Orange exposure in 
service.  As he served in Vietnam, his exposure to Agent 
Orange is presumed.

However, as noted above, the veteran failed to report to 
scheduled VA examinations that might have provided insight 
into his claimed prostate cancer.  Thus, his failure to 
cooperate with VA has made it impossible to obtain the 
evidence.  See 38 U.S.C.A. §§ 5103A, 5107; Wood, supra at 
193.  Thus, the Board must proceed with the claim based on 
the evidence of record, which is negative for a diagnosis of 
prostate cancer.  See 38 C.F.R. § 3.655 (2006).

After review, the Board finds that the record simply does not 
show that the veteran has prostate cancer.  Although the VA 
medical records show high prostate specific antigen (PSA) 
readings and diagnoses of possible prostate cancer, they do 
not show a confirmed diagnosis by biopsy.  In this regard, a 
June 2003 treatment note reflects that, although the veteran 
had been scheduled for a biopsy, he did not make the 
appointment and never had it done.  Furthermore, a May 2005 
treatment note reflects that he refused a biopsy.  Here, the 
Board again observes that the veteran has an obligation to 
assist in the adjudication of his claim and that his failure 
to cooperate with VA has made it impossible to obtain the 
necessary evidence.  See 38 U.S.C.A. §§ 5103A, 5107; Wood, 
supra at 193.  

In light of the above, the Board observes that there can be 
no valid claim for service connection in the absence of proof 
of a present disability.  See 38 U.S.C.A. § 1110; Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

The Board notes that a May 2002 private medical report 
completed for the SSA reflects that the veteran has a history 
of surgery for prostate cancer.  The Board observes, however, 
that this history is clearly erroneous as nothing in the 
record shows that the veteran has had such surgery.  As 
discussed above, nothing in the record even shows that he 
has, in fact, been diagnosed with the disorder.  Thus, the 
above statement has no probative value.

The Board acknowledges the veteran's contentions that he has 
prostate cancer due to Agent Orange exposure in service.  The 
Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for prostate cancer.  Thus, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The veteran's PTSD has been evaluated as 50 percent disabling 
under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2006).  




The following evaluations are assignable under Diagnostic 
Code 9411:

100 percent is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

70 percent is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

50 percent is warranted for occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

As noted above, the veteran failed to report to scheduled VA 
examinations that might have provided insight into the 
current severity of his service-connected PTSD.  Thus, his 
failure to cooperate with VA has made it impossible to obtain 
the evidence.  See 38 U.S.C.A. §§ 5103A, 5107; Wood, supra at 
193.  However, as the veteran did report to earlier VA 
examinations and the record contains recent VA treatment 
notes, the Board will proceed with the claim based on the 
evidence of record.  See 38 C.F.R. § 3.655.

After review, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 50 
percent for PTSD.  In support of this finding, the Board 
notes the following evidence of record.

A September 1998 VA examination report reflects complaints of 
being persistently irritable, stress intolerant.  The veteran 
reported an incident where he struck his wife with an iron 
pipe.  He stated that he becomes agitated and aggressive with 
minor provocation and is persistently tense, irritable, and 
depressed.  The examiner noted that the veteran is socially 
avoidant.  The veteran reported nightmares three to four 
times a week, waking in a state of tremulous agitation and 
confusion; it was in such a state that he attacked his wife.  
He reported lapses of concentration, expansions of intrusive 
memories, and flashbacks of combat occurring several times 
per week.  He also stated that he feels vulnerable in crowded 
conditions, startling excessively with unexpected loud 
sounds.  On examination, he was alert, oriented times three, 
and of conventional appearance with no unusual mannerisms or 
behavior.  He was tense and irritable.  Speech was normal but 
responses were vague and evasive.  There was no disturbance 
of mental stream, thought, or perception.  Memory and 
concentration were intact.  There was no cognitive deficit.  
The examiner estimated the veteran's GAF score at 60.  The 
examiner stated that the veteran is socially avoidant and 
stress intolerant with episodes of agitated and aggressive 
behavior.  Diagnoses included PTSD, as well as borderline 
personality disorder.

A February 2000 VA examination report reflects that the 
veteran was unemployed after having worked for the same state 
agency for 28 years.  The veteran stated that he left the job 
in January 1999.  He added that he was fired because of 
persistent and progressive irritability and impaired 
concentration, making mistakes that were considered dangerous 
to the other workers.  He stated that he was stressed by the 
increasing demands of responsibility, that he resented the 
authority of his supervisors, and that he was in frequent 
verbal and occasionally physical confrontations with co-
workers.  

The report also reflects complaints of impaired concentration 
caused by intrusive memories of combat that occur several 
times per week, severe sleep impairment, persistent 
depression, and persistent anxiety that makes him avoid 
public places.  On examination, he was alert, oriented times 
three, and of conventional appearance with no unusual 
mannerisms or behavior.  He appeared tense and apprehensive 
with frequent nervous laughter.  Speech was normal but tended 
to be vague and evasive when asked for details.  There was no 
disturbance of mental stream, thought, or perception.  Memory 
and concentration were intact.  There was no cognitive 
deficit.  The veteran denied suicidal or homicidal ideation.  
Insight was poor and judgment was compromised under stress 
with agitated and aggressive behavior when provoked.  The 
examiner estimated the veteran's GAF score at 45.  Diagnoses 
included PTSD, as well as borderline personality disorder.

An August 2001 VA psychosocial history note reflects a 
history of having experienced psychological or emotional 
problems on two days during the past month.  The veteran 
reported experiencing serious depression, serious anxiety or 
tension, trouble understanding, concentrating or remembering, 
and trouble controlling violent behavior.  He denied 
experiencing serious thoughts of suicide.  Lastly, the 
veteran stated that he was bothered slightly by psychological 
or emotional problems in the past month.

A January 2002 VA discharge summary reflects diagnoses of 
PTSD, cocaine dependency, and alcohol dependency, and notes 
the reason for hospitalization as suicidal ideation.  
Admission complaints included flashbacks about the Vietnam 
War, hearing voices but recognizing that he should not do 
what they say, depression, problems sleeping, and family 
issues.  Admission examination found the veteran to be alert, 
oriented, cooperative, and calm with good eye contact and 
clear and relevant speech.  He denied suicidal or homicidal 
ideation but admitted to vague chronic voices not command in 
nature.  Insight and judgment were good.  At discharge, the 
veteran denied suicidal or homicidal ideation and audio or 
visual hallucinations, and examination was unremarkable.  The 
assessment was a history of PTSD, polysubstance abuse, and 
depression, exhibiting no suicidal ideation and showing 
improvement in PTSD symptoms.  The plan was to admit as an 
inpatient into the substance abuse treatment program (SATP).

A February 2002 VA SATP discharge summary reflects a 
principal diagnosis of cocaine and alcohol dependence, and 
notes the reason for hospitalization as rehabilitation.  The 
veteran was also diagnosed with PTSD, with impulsive traits 
and financial problems noted, and given a GAF score of 49.  

A later November 2002 VA treatment note reflects that the 
veteran gets nightmares and has difficulty sleeping when he 
becomes angry.  Examination found him to be alert and 
oriented, and the assessment was insomnia/PTSD.

An April 2003 VA treatment note reflects that the veteran was 
oriented times three and his behavior was noted to be 
cooperative.

A February 2005 VA treatment note shows that he is not taking 
any medication for his PTSD.  May 2005 notes reflect that he 
was seeking subsidized housing for his family.  A later May 
2005 note reflects that he and his wife have parted ways and 
that he is staying with friends.  The last May 2005 note 
reflects that the veteran was oriented times three and his 
depression screen was negative.

Given the above, the Board finds that the veteran's current 
level of disability is not reflective of a rating in excess 
of 50 percent.  In this regard, the 2005 VA treatment notes 
do not show complaints such as suicidal ideation, obsessional 
rituals which interfere with routine activities, or impaired 
impulse control.  They also fail to show that the veteran 
exhibits speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; or spatial disorientation or neglect of personal 
appearance and hygiene.  They do show that he is not taking 
any medication for his PTSD.  Thus, the veteran's current 
level of disability does not meet the criteria for a higher 
70 percent rating.

Although the recent treatment notes reflect difficulty in 
maintaining an effective social relationship with his wife, 
they also show that he has friends.  In this regard, he was 
staying with friends after he and his wife separated; thus, 
the veteran does not have an inability to establish and 
maintain effective relationships.  

The Board notes that the veteran may have had an exacerbation 
of PTSD symptoms in early 2002 that lead to suicidal 
ideation; however, discharge summaries show that he improved 
with no further suicidal ideation.  Moreover, the Board 
observes that his present level of disability is of primary 
concern.  See Francisco, supra.  In this regard, based on the 
2005 VA treatment notes, the veteran currently does not have 
any suicidal ideation.  

The Board also notes that the record contains very few 
treatment notes pertaining to his PTSD since the February 
2002 VA discharge, including none in 2004.  The lack of 
treatment, when coupled with the fact that the veteran takes 
no psychotropic medication, and had a negative depression 
screen in May 2005 is probative evidence against a finding 
that the severity of his disability has increased.  

Furthermore, the Board observes that social impairment was 
the major factor of the veteran's disability noted in the 
earlier VA examination reports.  In this regard, the Board 
observes that, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. § 4.126 
(2006).  Regardless, subsequent medical evidence indicates 
that his social impairment improved.  In this regard, a 
January 2002 VA recreational therapy note reflects that he 
actively participated in group activity, displaying 
appropriate behavior and socially interacting with peers, 
volunteers, and staff.  Most importantly, as noted above, the 
record shows that he has friends.  It even appears that he 
has close friends, indicated by his staying with them during 
his separation from his wife.

The Board acknowledges that the veteran has been unemployed 
since 1999 and that the record contains GAF scores in the 
high 40s, which indicate an inability to keep a job.  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  The Board points out, however, that the 
GAF scores were assigned in February 2002 and February 2000, 
which are over four and six years old, respectively.  Also, 
the Board reiterates that the veteran failed to report to 
scheduled VA examinations that may have shed light on his 
current ability to secure or follow a substantially gainful 
occupation.  Moreover, the current medical evidence of record 
does not indicate an inability to work due to his PTSD.

The Board also notes that a June 2002 SSA report reflects 
that the veteran has been disabled since March 1999.  First, 
the Board notes that SSA determinations are not binding on 
VA.  Pierce v. West, No. 97-7067 (Fed. Cir. Mar. 16, 1998) 
(unpublished decision).  Second, SSA's determination was made 
over four years ago and is not reflective of the veteran's 
current level of disability.  Moreover, that determination 
included consideration of disabilities other than PTSD.  
Again, the veteran's failure to report to scheduled VA 
examinations have made it impossible to obtain an opinion as 
to his current employability.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the evidence is insufficient to 
establish that veteran's disability has been shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

Service connection for prostate cancer is denied.

A disability rating in excess of 50 percent for PTSD is 
denied.


REMAND

In the October 2004 remand, the Board requested, in part, 
that the RO re-adjudicate the issue of entitlement of the 
veteran's spouse to an apportionment of his compensation 
benefits.  If entitlement remained denied, the appellant was 
to be provided a statement of the case (SOC) and given the 
opportunity to submit a substantive appeal.  After review, 
the Board observes that the RO has not completed the 
requested action.  In this regard, the record fails to show 
that the RO has re-adjudicated the issue or provided the 
appellant with a SOC.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  Compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the appeal must be remanded for compliance 
with the October 2004 Board remand.

Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed 
appropriate, the RO should re-adjudicate 
the issue of entitlement of the veteran's 
spouse to an apportionment of his 
compensation benefits.  If entitlement 
remains denied, the appellant should be 
provided a SOC and given the opportunity 
to submit a substantive appeal, if she so 
desires.

Thereafter, the case should be returned to the Board only if 
the appellant perfects an appeal on the issue.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


